     Case 1:13-cv-08012-CM-DCF Document 188 Filed 12/28/18 Page 1 of 13
     Case 1:13-cv-08012-CM-DCF Document 184-6 Filed 12/17/18 Page 2 of 14


                                                                                  USDCSDNY
UNITED STA TES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  ELECTRONICALLY FILED
NIKE, INC. and CONVERSE INC.,                                 )
                                                                                  DOC#: _ _ _ _ __
                                                              )                   DATE FILED: l2 Cl-Kl 1~ {8
                        Plaintiffs,                           )
                                                              )
-against-                                                     )      13-cv-08012 (CM) (DF)
                                                              )
MARIA WU d/b/a
WWW .SHOECAPSXYZ.COM, et al. ,
                                                              )
                                                              )
                                                                     STIPULATION AND *
                                                                     [PROPO~E:Qi-PROTECTIVE
                                                              )      ORDER
                        Defendants.                           )


        WHEREAS , Next Investments, LLC ("Assignee") and non-parties Agricultural Bank of

China, Bank of China, Bank of Communications, China Construction Bank, China Merchants

Bank, and Industrial and Commercial Bank of China, (collectively, the " Banks") through their

undersigned counsel , hereby stipulate as follows with respect to the production of valuable,

sensitive, trade secret and otherwise confidential information in connection with the above-

captioned action (the "Action").

I.             Applicability. This Stipulation and Protective Order shall appl y to all information

and materials disclosed during the course of the Action, before or after /e xecution of this Stipulation

and Protective Order, by any party or by any of the non-party Banks. /

2.             Definitions. The terms defined in this Section 2 shall , throughout this Stipulation

and Protective Order, have the meanings provided . Defined terms may be used in the singular or

the plural.

               (a)     "Producing Party" means the party or non-party being asked to produce or

                        asserting a confidential interest in information designated by that party or

                       person as confidential (as defined in section 2(c)).


                     '-r/u ~+ !L-0'/-0      ~f          lfk- 11-rryrLe "".A..d' Y-lt.e. l.?a..Jc,~ ~
 AM ERJCAS 97 1990 12 'r:Lv..1-/uel ~1,.:.., ~ ,r/.-17u.(tz_..u.t' '74' a-tt ;rurvt£/W-, ' ( ~

                     (}/W, ,.f 'f--U(l-1- C/1?! 'I (v/)
                                                    (1._.Aj '((v ,;tJ, a--t_cl ~ c~ M 1/-1<-Uc.-/tA-L
                 be~&✓ Y-lt..e t,1-1..r/-vef-   '7 '1-1<..<. K--   ~l(ln<----7~
      Case1:13-cv-08012-CM-DCF
     Case  1:13-cv-08012-CM-DCF Document
                                 Document184-6
                                          188 Filed
                                               Filed12/28/18
                                                     12/17/18 Page
                                                               Page23ofof13
                                                                          14



             (b)   “Receiving Party” means the party receiving or requesting production of

                   information that is confidential.

             (c)   Information that is “Confidential” means information, whether or not

                   embodied in any physical medium, used by the Producing Party, in or

                   pertaining to, its trade or business that the Producing Party believes in good

                   faith is not generally known to the Receiving Party and/or others in the

                   Producing Party’s trade or business that the Producing Party would

                   normally not reveal to third parties except in confidence, or has undertaken

                   with others to maintain in confidence, including, but not limited to,

                   materials reflecting, referring to, or evidencing proprietary trade secrets,

                   business plans and forecasts, financial plans and forecasts, operational plans

                   and forecasts, and all sensitive commercial, financial, or personal

                   information (whether pertaining to the Producing Party or to a third party).

             (d)   “Produced Material” means any document or other information provided to

                   a Receiving Party by a Producing Party in connection with the Action

                   including, but not limited to, any document or other information provided

                   in response to any subpoena, request or other discovery device propounded

                   on the Producing Party in connection with the Action.

             (e)   “Litigation Material” means all pleadings, motions, affidavits, exhibits, and

                   related papers submitted to the Court in this Action that describe or

                   reference the Produced Material.

3.          Method of Designation. Any party or non-party may designate as “Confidential”



                                             2
     Case1:13-cv-08012-CM-DCF
    Case  1:13-cv-08012-CM-DCF Document
                                Document184-6
                                         188 Filed
                                              Filed12/28/18
                                                    12/17/18 Page
                                                              Page34ofof13
                                                                         14



all or any portion of any Produced Material or Litigation Material as follows:

               (a)           Subject to section 7 below, any document or other tangible Produced

                         Material or Litigation Material which is marked as “Confidential” shall

                         hereby be designated and treated as “Confidential” pursuant to the terms

                         of this Stipulation and Protective Order.

               (b)       Subject to section 7 below, any document or other tangible Produced

                         Material or Litigation Material which is not marked “Confidential,” but

                         later is determined by the Producing Party to be “Confidential” and the

                         Producing Party informs the Receiving Party in writing, including but not

                         limited to by letter or by electronic mail, of such “Confidential”

                         designation, shall be hereby designated and treated as “Confidential”

                         pursuant to the terms of this Stipulation and Protective Order.

               (c)           Subject to section 7 below, by oral or verbal designation by the Producing

                         Party during the course of an examination before trial or deposition, while

                         on the record.

       4.     Treatment of “Confidential” Information.

               (a)       “Confidential” information shall not be disclosed, revealed, or made

available, in whole or in part, to any person except:

                     (i.)       the Court, Court personnel, as well as any court reporters retained in

                                connection with the Action;

                     (ii.)      the Receiving Party’s counsel of record, and the legal associates,

                                paralegal and clerical or other support staff who are employed by such

                                counsel and are actually involved in assisting in the Action;



                                                      3
 Case1:13-cv-08012-CM-DCF
Case  1:13-cv-08012-CM-DCF Document
                            Document184-6
                                     188 Filed
                                          Filed12/28/18
                                                12/17/18 Page
                                                          Page45ofof13
                                                                     14



          (iii.)   the parties, and those directors, officers, employees and agents

                   (“Representatives”) of the parties who have a need to know in

                   connection with the Action;

          (iv.)    experts or consultants retained by the parties or their counsel to assist

                   the parties or their counsel in connection with the Action and who have

                   executed Exhibit A, which is attached to this Stipulation and Protective

                   Order;

           (v.)    outside photocopying, graphic production services, translators,

                   litigation support services, or investigators employed by the parties or

                   their counsel to assist in the Action who have executed Exhibit A, which

                   is attached to this Stipulation and Protective Order provided that, subject

                   to section 12 below, all documents are returned to counsel for the party

                   furnishing them after completion of those services;

          (vi.)    any bank, savings and loan association, credit card company, credit card

                   processing agency, or other financial institution which maintains or

                   maintained accounts on behalf of any of the Judgment Debtors in this

                   Action or who the Receiving Party reasonably believes may possess

                   information related to the enforcement of the judgment in this Action

                   and who have executed Exhibit A, which is attached hereto, in

                   connection with the enforcement of any judgment in this Action; and

          (vii.)   upon the written agreement of the party or non-party who produced or

                   disclosed the “Confidential” information, any other person who has

                   executed Exhibit A, which is attached to this Order.



                                          4
                                 Case 1:13-cv-08012-CM-DCF Document 188 Filed 12/28/18 Page 5 of 13
                                  Case 1:13-cv-08012-CM-DCF Document 184-6 Filed 12/17/18 Page 6 of 14



                                                     (viii.)    Notwithstanding the forgoing Paragraph 4(a)(vi.), it will not be a
~,             ~                 c,   ~ f ,YI/I /Ill.a J{ v
                                                                violation of this Stipulation and Protective Order for Plaintiffs' counsel
y/ut,. </-       </-4- ,12-t_ U             l VI   1 /J,u_ 7)
.,A,1_.~VV\-tl-67 ~ M                                           to provide to the entities identified in Paragraph 4(a)(vi.) account
          +,. ~ u Y.-k
/\..LU,,,,,,~

-~f-r ~--( ~ jt,,'-41,-v..u-l-                                  numbers and/or transaction dates and amounts,}provided that Plaintiffs       ~   ·

D<-h ~/J                    ,~·        y.-~ /1-c.f. M-
                                                                have made reasonable efforts to secure an executed Exhibit A from such
IY>.r'   -fo       ~vLU..                   ~
Jl,.     3/   n'l-(.,1_,   I-,                                  entities.

                                                   (b)     The original certification signed by persons referenced or identified in

                  Paragraphs 4(a)(i.)-(vii.) above shall be retained by the parties ' counsel of record as a permanent

                  record, and counsel of record shall, upon request, provide the other parties' counsel with copies of

                  all such sworn statements.

                                                   (c)     Notwithstanding Paragraphs 4(a)(i.)-(viii.) above, all Produced Material

                  and Litigation Material designated as "Confidential" can be filed on the public docket in this

                  Action or any related action to enforce any judgment entered in this Action so long as such filing

                  of Confidential Information is redacted in accordance with Federal Rule of Civil Procedure 5 .2.

                                       5.       Maintenance of " Confidential" Information. All Produced Material and Litigation

                  Material designated as "Confidential" shall be kept in secure facilities , and access to those facilities

                  shall be permitted only to those persons set forth in Section 4(a)(i.)-(vii.) of this Stipulation and

                  Protective Order as persons properly having access thereto.

                                       6.       Unauthorized Disclosure. In the event that Produced Material or Litigation Material

                  designated as " Confidential" is, either advertently or inadvertently, disclosed to someone not

                  authorized to receive such information under this Stipulation and Protective Order, or if a person

                  so authorized breaches any of his or her obligations under this Stipulation and Protective Order,

                  counsel for the party involved shall, promptly upon becoming aware of such unauthorized



                                                                                      5
     Case1:13-cv-08012-CM-DCF
    Case  1:13-cv-08012-CM-DCF Document
                                Document184-6
                                         188 Filed
                                              Filed12/28/18
                                                    12/17/18 Page
                                                              Page67ofof13
                                                                         14



disclosure or breach, give notice of such unauthorized disclosure or breach to counsel for the

Producing Party, including a full description of all pertinent facts relating to the unauthorized

disclosure or breach. Without prejudice to other rights and remedies of the Producing Party,

counsel for the party making the unauthorized disclosure shall make every reasonable effort to

prevent further disclosure by it or by the person who was the recipient of such information.

       7.     Limitations on Application of Order.

               (a)            The term “Confidential Information” shall not include, and this Stipulated

Protective Order shall not be construed to prevent any person from making use of or disclosing

any information that:

                      (i.)       was lawfully in his/her possession (other than as an employee of the

                                 Producing Party) prior to its disclosure hereunder in connection with

                                 the Action;

                     (ii.)       appears in any published material available to the Producing Party’s

                                 trade or business, other than by a breach of this Stipulation and

                                 Protective Order;

                     (iii.)      was, is, or becomes publicly available other than as a result of

                                 violation of this Stipulation and Protective Order by the party asserting

                                 this exception; or

                     (iv.)       is independently developed without regard to information disclosed

                                 hereunder in connection with the Action.

       8.     Disclosure to Recipient or Author. Nothing herein shall prevent any party from

presenting “Confidential” information to the original signatory, author, recipient, or addressee of

the “Confidential” information.



                                                       6
      Case1:13-cv-08012-CM-DCF
     Case  1:13-cv-08012-CM-DCF Document
                                 Document184-6
                                          188 Filed
                                               Filed12/28/18
                                                     12/17/18 Page
                                                               Page78ofof13
                                                                          14



        9.    Objections to Confidential Treatment. A party may object to the designation of any

Produced Material or Litigation Material as “Confidential” at any time. If any party objects to the

designation of any Produced Material or Litigation Material as “Confidential,” the party shall state

the objection with particularity by letter to counsel for the Producing Party. In the event that the

parties are unable to resolve any dispute concerning treatment of “Confidential” information, the

Receiving Party shall be required to seek an order from the Court to request that such information

not be treated as “Confidential” pursuant to this Stipulation and Protective Order. In connection

with any such motion, the burden of establishing that Produced Material or Litigation Material

shall not continue to be treated as “Confidential” shall be on the Receiving Party. Pending

determination of such motion, any information previously designated as “Confidential” shall

continue to be treated in accordance with that designation.

        10.   Non-Waiver of Objections to Admissibility. This Stipulation and Protective Order

shall not be construed as a waiver by the parties of any objection that might be raised as to the

admissibility of any evidentiary material. This Stipulation and Protective Order shall be without

prejudice to the rights of any person to oppose production of any information on any proper ground

other than its status as confidential information.

        11.   Subpoena by Third Parties.

               (a)     Produced Material and Litigation Material designated as “Confidential”

shall be used by the Receiving Party only in connection with this Action, including in any

proceedings brought to enforce a judgment entered in this Action.

               (b)     Nothing herein shall prevent any Receiving Party from producing

“Confidential” information in response to a lawful subpoena or other compulsory process from a



                                                     7
      Case1:13-cv-08012-CM-DCF
     Case  1:13-cv-08012-CM-DCF Document
                                 Document184-6
                                          188 Filed
                                               Filed12/28/18
                                                     12/17/18 Page
                                                               Page89ofof13
                                                                          14



non-party to this Stipulation and Protective Order seeking production or other disclosure of

“Confidential” information, provided that any Receiving Party receiving any such subpoena or

other compulsory process shall, as soon as reasonably practical, give notice by telephone and

facsimile to counsel for the Producing Party, identifying the material sought and enclosing a copy

of the subpoena or other compulsory process, so as to afford the Producing Party a reasonable

opportunity to seek a protective order regarding same.

               (c)     Subject to section 7 above, “Confidential” information produced pursuant

to subpoena or other compulsory process shall continue to be treated as “Confidential” pursuant

to this Stipulated Protective Order.

        12.   Conclusion of Litigation.

               (a)     Upon the later of (i) January 1, 2020 or (ii) thirty (30) days after the

conclusion of all good faith post-judgment enforcement efforts to enforce any judgment entered in

this Action that are pending as of January 1, 2020, the original and all copies of each document

and thing produced to a Receiving Party, or given to any other person pursuant to this Stipulation

and Protective Order, designated, in whole or in part, as “Confidential” shall, at the election of the

Producing Party, (i) be returned to counsel for the Producing Party or (ii) destroyed, unless the

Receiving Party is under a legal or regulatory obligation to retain such documents as set forth in

Section 11. This Section 12(a) includes all copies of “Confidential” information and documents

containing “Confidential” information made by the Receiving Party or other persons to whom the

Receiving Party disclosed “Confidential” information. Plaintiffs will respond to reasonable

inquiries from the Producing Party concerning the status of any post-judgment enforcement

proceedings of any judgment entered in this Action.



                                                  8
     Case1:13-cv-08012-CM-DCF
    Case   1:13-cv-08012-CM-DCF Document
                                 Document184-6
                                          188 Filed
                                               Filed 12/28/18
                                                     12/17/18 Page
                                                              Page 910ofof1314



               (b)        Counsel may retain their work product, such as pleadings, notes,

correspondence and memoranda, that contains or refers to “Confidential” information, provided

that all such “Confidential” information shall remain subject to this Stipulation and Protective

Order and shall not be disclosed to any person except as permitted by this Stipulation and

Protective Order.

               (c)        Notwithstanding the foregoing, the Receiving Party may retain such copies

of the “Confidential” information (including “Confidential” information stored on electronic,

magnetic or similar media) in accordance with policies and procedures implemented in order to

comply with legal and regulatory requirements and other legal and compliance purposes.

       13.    Reservation of Rights.

               (a)        Nothing in this Stipulation and Protective Order shall prevent any

Producing Party from disclosing its own “Confidential” information to any person it deems

appropriate, and any such disclosure shall not be deemed a waiver of any party’s rights or

obligations under this Stipulation and Protective Order.

               (b)        Nothing in this Stipulation and Protective Order shall constitute:

                      (i.)    an agreement by the parties to produce any documents or supply any

                              information or testimony in discovery not otherwise agreed upon or

                              required by the Court;

                     (ii.)    a waiver by any person or party of any right to object to or seek a further

                              protective order with respect to any discovery request in this or any

                              other action; or

                     (iii.)   a waiver of any claim of immunity or privilege with regard to any

                              testimony, documents or information.


                                                     9
     Case1:13-cv-08012-CM-DCF
    Case  1:13-cv-08012-CM-DCF Document
                                Document184-6
                                         188 Filed
                                              Filed12/28/18
                                                    12/17/18 Page
                                                              Page10
                                                                   11ofof13
                                                                          14



               (c)     Evidence of the existence or non-existence of a designation under this

Stipulation and Protective Order shall not be admissible for any purpose.

        14.    Inadvertent Production of Privileged Material. It is the intent of the parties to assert

and preserve all their rights with regards to any information falling within the attorney-client or

any other applicable privilege or entitled to work product protection. If privileged or protected

material is inadvertently disclosed, such disclosure shall not be deemed a waiver of the privilege

or protection and shall in no way prejudice the assertion of the privilege or protection. If a

Receiving Party is notified in writing by a Producing Party that Produced Material was

inadvertently produced containing privileged or protected information, the Receiving Party shall,

at the earliest possible moment but in no event later than within forty-eight (48) hours of the written

notice, return that Produced Material to the Producing Party, together with all copies or

reproductions thereof. The Receiving Party shall also either return to the Producing Party or

destroy (at the option of the Producing Party) any privileged or protected work product material

derived from the inadvertently produced material. The return of claimed privileged or protected

material shall not in any way waive the Receiving Party’s right to challenge the claim of privilege

or protection, but such challenge shall not divulge the contents of the material.

        15.    Amendment or Modification of Order. The provisions of this Stipulation and

Protective Order may be modified at any time by a signed written stipulation of Assignee and the

non-party Banks.

        16.    Execution in Counterparts. This Stipulation and Protective Order may be executed

in multiple counterparts, each of which shall be deemed an original, but all of which shall constitute

one and the same instrument.




                                                  10
   Case 1:13-cv-08012-CM-DCF Document 188 Filed 12/28/18 Page 11 of 13
    Case 1:13-cv-08012-CM-DCF Document 184-6 Filed 12/17/18 Page 12 of 14



Dated: New York, New York
       December 14, 2018


Respectfully submitted:

By: Isl Robert L. Weigel                     By: Isl David G. Hille

Robert L. Weigel                             David G. Hille
Howard S. Hogan                              Paul B . Carberry
Lauren M .L. Nagin                           Jacqueline L. Chung
Alexandra L. Grossbaum                       White & Case LLP
Gibson, Dunn, & Crutcher LLP                 1221 A venue of the Americas
200 Park A venue                             New York, NY 10020
New York, NY 10166-0193                      Telephone: (212) 819-8200
Telephone: (212) 351-4000                    Facsimile: (212) 354-8113
Email: RWeigel@ gibsondunn.com               DHille@whitecase.com
       HHogan@gibsondunn.com                 PCarberry@wh itecase.com
       LNagin@gibsondunn.com                 J acq uel ine. Ch ung@whitecase.com
       AGrossbaum@ gibsondunn .com
                                             Attorneys for Bank of China, Bank of
Attorneys for Plaintiff-Assignee Next        Communications, China Construction Bank,
Investments LLC                              China Merchants Bank, Industrial and
                                             Commercial Bank of China Limited


                                             SCHUL TE ROTH & ZABEL LLP


                                             By: Isl Adam S. Hoffinger
                                             Adam S. Hoffinger
                                             901 Fifteenth Street, NW, Suite 800
                                             Washington, DC 20005
                                             (202) 729-74 70
                                             Adam.Hoffinger@srz.com
                                             Attorney fo r Agricultural Bank of China

SO ORDERED

Dated : lx.C¼IWd- 7, 2018
New York, New York

                                                dLb ,~
                                             DEBRA FREEMAN
                                             UNITED STA TES MAGISTRATE JUDGE




                                        11
     Case1:13-cv-08012-CM-DCF
    Case  1:13-cv-08012-CM-DCF Document
                                Document184-6
                                         188 Filed
                                              Filed12/28/18
                                                    12/17/18 Page
                                                              Page12
                                                                   13ofof13
                                                                          14



                                          ADDENDUM

ADDENDUM THE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO
THE PARTIES’ STIPULATION AND CONFIDENTIALITY ORDER

        The parties understand that the Court’s “so ordering” of this stipulation does not make the

Court a party to the stipulation or imply that the Court agrees that documents designated as

“Confidential” by the parties are in fact confidential. It has been this Court’s consistent experience

that confidentiality stipulations are abused by parties and that much material that is not truly

confidential is designated as such. The Court does not intend to be a party to such practices. The

Court operates under a presumption that the entire record should be publicly available.

        The Court does not ordinarily file decisions under seal or redact material from them. If the

Court issues a decision in this case that refers to “confidential” material under this stipulation, the

decision will not be published for ten days. The parties must, within that ten-day period, identify

to the Court any portion of the decision that one or more of them believe should be redacted,

provide the Court with the purportedly confidential material, and explain why that material is truly

confidential. The Court will then determine whether the material is in fact genuinely deserving of

confidential treatment. The Court will only redact portions of a publicly available decision if it

concludes that the material discussed is in fact deserving of such treatment. The Court’s decision

in this regard is final.




                                                  12
     Case1:13-cv-08012-CM-DCF
    Case  1:13-cv-08012-CM-DCF Document
                                Document184-6
                                         188 Filed
                                              Filed12/28/18
                                                    12/17/18 Page
                                                              Page13
                                                                   14ofof13
                                                                          14



                                          EXHIBIT A

       I,                              [print or type name], being of full age, hereby certify and

acknowledge that I have received and read a copy of the Stipulation and Protective Order entered

in the action pending in the United States District Court for the Southern District of New York

captioned NIKE, Inc., and CONVERSE INC. v. Maria Wu d/b/a WWW.SHOECAPSXYZ.COM, et

al., Civil Action No. 13-cv-08012 (CM) (DF), and I understand the limitations it imposes on the

use and disclosure of information designated as “Confidential.” I further understand that the

unauthorized use or disclosure of any “Confidential” information may constitute contempt of

Court and I hereby consent to the personal jurisdiction of the U.S. District Court Southern District

of New York in connection with the use or disclosure of “Confidential” information. I agree to be

bound by all of the terms of such Stipulation and Protective Order. To further effectuate my

compliance with this Order, I further submit myself to the personal and subject matter jurisdiction

of the United States District Court Southern District of New York.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: _________________________




Signature




Address




                                                13
